Order entered May 31, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01586-CV

                                CATHIE REISLER, Appellant

                                                V.

                                  KEITH REISLER, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-50508-2010

                                            ORDER
       We GRANT appellee’s May 29, 2013 unopposed second motion for an extension of time

to file his brief. Appellee shall file his brief on or before July 1, 2013. We caution appellee that

no further extension of time will be granted absent extraordinary circumstances.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE